COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  IN THE INTEREST OF A.S.M.,                     No. 08-19-00212-CV
  A CHILD,                           §
                                                    Appeal from the
                  Appellant.         §
                                                   65th District Court
                                     §
                                               of El Paso County, Texas
                                     §
                                                  (TC# 2004CM737)
                                     §

                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until May 29, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before May 29, 2020.

       IT IS SO ORDERED this 29th day of April, 2020.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.